Citation Nr: 1416272	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  10-40 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred by the Veteran at Gateway Medical Center in Clarksville, Tennessee, on July 11, 2010.

[The issues of entitlement to service connection for a disabling dental condition; a disability rating greater than 10 percent for irritable bowel syndrome; and a disability rating greater than 10 percent for residuals of an Achilles tendon rupture of the left ankle will be the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The Veteran served on active duty from June 1980 to April 1992 as a commissioned officer in the United States Army.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the fee basis program of the Murfreesboro, Tennessee, Department of Veterans Affairs Medical Center (VAMC), which denied the appellant's claim for payment or reimbursement for unauthorized medical expenses incurred by the Veteran at Gateway Medical Center in Clarksville, Tennessee, on July 11, 2010.

In May 2013, the Veteran, accompanied by his representative, appeared at the Nashville, Tennessee, VA Regional Office (RO) before the undersigned Veterans Law Judge to submit oral testimony in support of his claim.  The Board notes that a transcript of this hearing has been obtained and associated with the claims file for its consideration.

FINDINGS OF FACT

1.  The Veteran's claim for payment or reimbursement of unauthorized medical expenses pertains to an emergency room visit on July 11, 2010, at Gateway Medical Center, for moderate shortness of breath and subjective complaints of back pain, with acute sinus bradycardia on ECG, acute hypotension, and laboratory tests revealing low potassium in his body chemistry.  

2.  At the time of the emergency room visit on July 11, 2010, the Veteran was service connected for migraine headaches, residuals of an Achilles tendon rupture of the left ankle, hypertension, irritable bowel syndrome, a fistulotomy, and a right-sided facial scar, which produce a combined 60 percent disability rating.
3.  The objective medical evidence does not demonstrate or otherwise indicate that the Veteran's service-connected migraine headaches, residuals of an Achilles tendon rupture of the left ankle, hypertension, irritable bowel syndrome, a fistulotomy, and a right-sided facial scar are associated with the symptoms that precipitated his emergency room visit on July 11, 2010, at Gateway Medical Center.

4.  The circumstances precipitating the Veteran's emergency room visit on July 11, 2010, at Gateway Medical Center, did not represent an emergency medical condition manifesting itself by acute symptoms of sufficient severity that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the Veteran's health in serious jeopardy. 


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized medical expenses incurred by the Veteran at Gateway Medical Center in Clarksville, Tennessee, on July 11, 2010, have not been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.120, 17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, with implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), VA has specific duties to notify and assist claimants in the development of claims.  Because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding the fact that the VCAA is not controlling in this matter, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present argument and evidence in support of his claim for payment or reimbursement of medical expenses.  In this regard, he has filed what has been determined to have been a timely claim for payment or reimbursement of unauthorized medical expenses, and the current state of the record is adequate to determine whether or not the criteria for payment or reimbursement of unauthorized medical expenses have been met under the facts and circumstances of this case.  Thus, the requirements for the fair development of the appeal have been met in this case.  

There are two bases for payment or reimbursement of medical expenses that have not been previously authorized.

The provisions of 38 C.F.R. § 17.120 provide for payment or reimbursement of unauthorized medical expenses for the treatment of adjudicated service-connected disabilities, nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability, or any disability of a veteran who has a total disability permanent in nature from a service-connected disability.  The unauthorized medical expenses at issue in the current appeal relate to the Veteran's emergency room visit at Gateway Medical Center in Clarksville, Tennessee (Gateway), on July 11, 2010.  The evidence in this case shows that at the time he was service connected only for migraine headaches (rated 50 percent disabling), residuals of an Achilles tendon rupture of the left ankle (rated 10 percent disabling), hypertension (rated 10 percent disabling), irritable bowel syndrome (rated 10 percent disabling), a fistulotomy (rated noncompensably disabling), and a facial scar on the right side (rated noncompensably disabling), which produce a combined rating of 60 percent under 38 C.F.R. § 4.25 (2013).  The clinical reports reveal that the Veteran arrived at the emergency room via ambulance with complaints of shortness of breath (characterized as "moderate") and back pain, but that his general appearance was of one who was not in acute distress.  No chest pain was reported.  The ambulance records indicate that the Veteran was hypotensive (i.e., had low blood pressure) with acute sinus bradycardia on ECG, which was resolved by the time of his admission to the emergency room at 9:35 a.m.  Subsequent ECG performed at Gateway revealed normal sinus rhythm.  The clinical impression was acute dyspnea.  Laboratory work conducted at Gateway revealed low potassium in the Veteran's body chemistry.  Medical imaging revealed stable cardiomegaly and no evidence of pulmonary embolus or aortic abnormality.  Although there were indications of a possible developing infection in his left lungbase, no acute cardiopulmonary process was detected on examination.  The Veteran declined hospital admission and was discharged from the emergency room for home at 12:30 p.m., approximately three hours after his admission.

At his May 2013 hearing before the Board, the Veteran testified that, while he was at work on July 11, 2010, he suddenly felt faint and developed profuse sweating and shortness of breath, which he felt might be a heart attack.  His employer sent him to a workplace nurse's station.  From there, he was transported by ambulance to the emergency room at Gateway Medical Center in Clarksville, Tennessee, where he was admitted for treatment.  The Veteran stated that the Nashville VAMC was 52 miles away, which he felt was too far for him to travel given his condition at the time, and that closest VA medical facility was the Clarksville VA Clinic, which he felt did not have adequate facilities and medical personnel on staff to render the emergency care that he needed on July 11, 2010.  The Veteran stated that laboratory tests at Gateway revealed that he had abnormally low potassium.  He now contends that this constellation of symptoms precipitating his emergency room visit was associated with his service-connected pancytopenia.  The Board notes, however, that service connection for pancytopenia was not in effect until August 30, 2010 (see RO rating decision dated April 2012).  The Veteran presented the argument at his May 2013 hearing that notwithstanding the August 30, 2010 effective date of his award for service connection for pancytopenia, as this disease was nevertheless always present in his system since his period of active duty, VA should therefore pay for the costs of his July 11, 2010 treatment at Gateway. 

As the Veteran's service-connected disabilities are not rated 100 percent disabling and are not clinically demonstrated in the pertinent medical evidence to be associated with (or otherwise held to be aggravating) the acute dyspnea, subjective back pain, and other symptoms of record that precipitated his emergency room treatment at Gateway Medical Center in Clarksville, Tennessee, on July 11, 2010, the threshold criteria for payment or reimbursement under the provisions of this section have not been met.

The Board has also considered the Veteran's argument that his constellation of symptoms that precipitated his visit to the Gateway emergency room were associated with his service-connected pancytopenia, and that notwithstanding the August 30, 2010 effective date of his award for service connection for pancytopenia, as this disease was always present in his system since his period of active duty, VA should therefore pay for the costs of his July 11, 2010 treatment at Gateway.  While the Veteran may be competent to provide commentary in some medical matters (Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific issue in this case falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The record does not demonstrate that the Veteran has been trained as a medical clinician in the field of internal medicine and hematological disease.  As such, he is not competent to state that the symptoms that precipitated his emergency room treatment at Gateway are associated with his service-connected pancytopenia.  Furthermore, the clinical records from Gateway do not objectively demonstrate that the acute dyspnea, subjective back pain, and low potassium readings obtained on laboratory testing are somehow related to pancytopenia. However, the foregoing discussion remains a moot issue as the Veteran's award of service connection for pancytopenia, in any case, was not in effect at the time of his treatment at Gateway on July 11, 2010, and did not go into effect until well over a month after this treatment.  

Section 1725, Title 38, United States Code, was enacted as part of the Veterans Millennium Health Care and Benefits Act, Pub. L, No. 106-177, 113 Stat. 1553 (1999) (effective May 29, 2000).  To be entitled to the payment for emergency care under this Act, the evidence must meet all of the following criteria:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility;

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2013).

The Millennium Health Care Act provides that VA will be the payer of last resort for veterans who usually get their care at a VA medical center.  As listed above, the Act has several requirements including that the treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part).  38 C.F.R. § 17.1002(b) (2013).  
The Board finds that the Veteran has not met the above criteria.  The admission notes for his treatment at Gateway show that his shortness of breath was objectively characterized as only being "moderate" and that, notwithstanding his back pain, he did not appear to be in acute distress on admission and did not have chest pain.  From this, the Board cannot concede that the conditions surrounding the Veteran's admission to the Gateway emergency room on July 11, 2010, represented an emergency medical condition manifesting itself by acute symptoms of sufficient severity that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the Veteran's health in serious jeopardy.     

In view of the foregoing discussion, the Board finds no legal basis on which the Veteran's claim could be granted.  In a case where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Cf.  FED R. CIV. P. 12(b)(6) (failure to state a claim upon which relief can be granted).  Thus, the Board has no alternative action but to deny the Veteran's claim.


ORDER

Payment or reimbursement for unauthorized medical expenses incurred by the Veteran at Gateway Medical Center in Clarksville, Tennessee, on July 11, 2010, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


